12/14/2018
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                      October 16, 2018 Session

              TRAVIS DANIEL FREEMAN v. WENDY Y. FREEMAN

               Appeal from the Domestic Relations Court for Meigs County
                         No. D-1389 Casey Mark Stokes, Judge
                        ___________________________________

                                No. E2017-02110-COA-R3-CV
                            ___________________________________

This appeal concerns the proper method of invoking a trial court’s subject matter
jurisdiction in a proceeding to modify a permanent parenting plan. About one year after
the parties’ divorce, Travis Freeman (father) filed a petition to modify the court-ordered
custody arrangement and attached a proposed permanent parenting plan pursuant to Tenn.
Code Ann. § 36-6-405(a) (2017).1 Wendy Freeman (mother) opposed the requested
modification. The trial court subsequently entered two orders gradually expanding
father’s co-parenting time. Later, father filed another motion seeking greater expansion
of his co-parenting time and/or designation as the primary residential parent. Father did
not attach a new proposed parenting plan to this motion. Ultimately, the trial court
ordered a new permanent parenting plan that retained mother as the primary residential
parent but granted father additional co-parenting time. Mother appeals. She argues that
father did not properly invoke the trial court’s subject matter jurisdiction because father
did not attach a new proposed parenting plan to his most recent motion to modify the
custody arrangement. We agree with mother that father was statutorily required to
submit a new proposed parenting plan pursuant to Tenn. Code Ann. § 36-6-405(a);
nevertheless, we hold that father’s petition to modify the parenting plan was sufficient to
invoke the trial court’s jurisdiction. Accordingly, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Domestic Relations Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, J., joined.

Joseph H. Crabtree, Jr., Athens, Tennessee, for the appellant, Wendy Y. Freeman.


        1
         The statute provides, in pertinent part, that “[i]n a proceeding for a modification of a permanent
parenting plan, a proposed parenting plan shall be filed and served with the petition for modification. . . .”
Tenn. Code Ann. § 36-6-405(a).
Matthew C. Rogers, Athens, Tennessee, for the appellee, Travis Daniel Freeman.

                                             OPINION

                                                  I.

       The material facts of this case are not in dispute. In 2013, the domestic relations
court for Meigs County2 granted mother and father a divorce and established a permanent
parenting plan that the parties agreed was in the best interest of their child, I.H.F. The
permanent parenting plan designated mother as the primary residential parent and
awarded father supervised visitation for two hours every Saturday. The court’s order also
provided that

               [a]fter January, 2014, should [father] so desire, he may
               request to remove the supervised requirement and to expand
               visitation by sending a letter to [mother’s] attorney. If this
               request is denied, [father] may file a petition requesting a
               change if there has been a change in circumstances.

       On November 7, 2014, father filed a petition to modify the custody arrangement
and attached a proposed permanent parenting plan pursuant to Tenn. Code Ann. § 36-6-
405(a). Under father’s proposed parenting plan, mother would continue to parent the
child during the week while school was in session and father would parent the child every
weekend from Friday at 6:00 p.m. to Sunday at 6:00 p.m. During the summer, the
residential schedule would be flipped. In addition, father’s proposed plan divided
holidays equally. On December 29, 2015, the court entered an order that modified the
residential schedule by granting father unsupervised visitation from 10:00 a.m. to 7:00
p.m. every Saturday “for a period of one year after which Father can petition the court for
further modification.”

       On April 7, 2016, before the one-year period had elapsed, father filed a motion for
the early expansion of his co-parenting time. On August 11, 2016, after a hearing on
father’s motion, the court ordered “[t]hat the father’s co-parenting time shall be extended
to overnight visits from Saturday at 10:00 a.m. through Sunday evening at 6:00 p.m.
beginning on the first weekend in October, 2016.”

       On January 31, 2017, father filed another motion requesting the court to “expand
his co-parenting time and/or grant him primary parenting status.” After a hearing on
father’s motion, the court entered an order that included the following findings:

       2
         By private act, the general assembly “conferred domestic relations jurisdiction on the General
Sessions Court of Meigs County and while it is exercising domestic relations jurisdiction it shall be
known as the domestic relations court of Meigs County.” 2000 Tenn. Priv. Acts ch. 117 § 1.
                                                 -2-
                The father started off this case back in November 2014 and
                the Court instructed him then that this would be a slow and
                gradual process and the Court is impressed with and
                appreciative of the father’s efforts in building and
                maintaining a relationship with the minor child as well as his
                efforts that have resolved any child support arrearage issue[s]
                that the father had when he first filed his petition to modify
                the permanent parenting plan and request for additional co-
                parenting time.

       Accordingly, on September 27, 2017, the court ordered a new permanent parenting
plan that granted father “standard co-parenting time” during the school year (every other
weekend from Friday at 6:00 p.m. to Sunday at 6:00 p.m.) and equal co-parenting time
during the summer (alternating weeks from Sunday at 6:00 p.m. to Sunday at 6:00 p.m.).
The court also divided holidays equally between both parents. The court indicated that
this order was a “final judgment.” Mother appealed directly to this Court.3

                                                    II.

        Mother raises one issue for our review: whether father failed to properly invoke
the trial court’s subject matter jurisdiction because father did not attach a new proposed
permanent parenting plan to his January 31, 2017 motion to modify custody.

                                                    III.

       A determination of whether a trial court had subject matter jurisdiction is a
question of law that we review de novo, without affording a presumption of correctness
to the trial court’s finding. Redwing v. Catholic Bishop for Diocese of Memphis, 363
S.W.3d 436, 446 (Tenn. 2012).

       Generally, trial courts have exclusive and continuing subject matter jurisdiction
over post-divorce child custody disputes. See Tenn. Code Ann. § 36-6-101(a)(1) (2017)
(providing that a final decree of divorce “shall remain within the control of the court and
be subject to such changes or modification as the exigencies of the case may require”);
Id. at § 36-6-217 (providing for “exclusive, continuing jurisdiction” over child custody
determinations); Id. at § 36-6-101(a)(2)(B)(i) (allowing petitions to modify a permanent

        3
          The private act creating the domestic relations court for Meigs County provides that “[a]ppeals
from the judgments of the domestic relations court arising under this act shall be to the court of appeals or
to the Supreme Court in the same manner as provided in such cases from the chancery and circuit courts.”
2000 Tenn. Priv. Acts ch. 117 § 4.

                                                   -3-
parenting plan where there has been “a material change in circumstance”). Courts may
not, however, modify permanent parenting plans sua sponte. Hodge v. Hodge, No.
M2006-01742-COA-R3-CV, 2007 WL 3202769 (Tenn. Ct. App., filed Oct. 31, 2007).

       In Hodge, the trial court granted the parties a divorce and established a permanent
parenting plan. 2007 WL 3202769, at *1. Two years later, the court entered an order sua
sponte appointing a special master to preside over the case and giving the special master
authority to modify the permanent parenting plan. Id. There was no evidence in the
record that either parent had petitioned the court for modification of the parenting plan.
Id. On appeal, this Court held that

              the trial court lacked the right to exercise its jurisdiction
              because all matters previously in dispute had been fully
              adjudicated, the decrees previously rendered had become
              final judgments two years earlier, and neither party had filed
              the requisite petition (complaint) and summons to afford the
              trial court the right to exercise its “exclusive jurisdiction”
              over the domestic decrees it had previously entered.

Id. We proceeded to explain that “[a]lthough the trial court retains ‘exclusive control’
over the domestic relations decrees it entered in what have become final judgments, the
trial court loses ‘the right to exercise’ its exclusive control over the ‘closed domestic
relations file’ unless and until a party ‘takes the steps to invoke the court’s jurisdiction.’ ”
Id. at *3 (citing Levy v. Bd. of Zoning Appeals, No. M1999-00126-COA-R3-CV, 2001
WL 1141351, at *4 (Tenn. Ct. App., filed Sept. 27, 2001)). We specifically identified
two ways “to awaken the trial court’s jurisdiction from this period of rest[.]” Id. at *4.
First, a parent may “file a petition (or complaint) for modification along with a proposed
parenting plan pursuant to Tenn. Code Ann. § 36-6-405[.]” Id. (citing Levy, 2001 WL
1141351, at *4). Alternatively, a parent may file “a Rule 60 motion for relief from the
judgment.” Id. Because there was no evidence in the record that either parent filed
anything with the trial court, we held that the trial court’s actions were void. Id.

       Here, unlike Hodge, the trial court did not act sua sponte. As discussed above,
father first invoked the trial court’s jurisdiction on November 7, 2014, when he filed a
petition to modify and attached a proposed parenting plan. Mother concedes that father’s
November 7, 2014 petition fully complied with Tenn. Code Ann. § 36-6-405(a). Mother
argues, however, that once the court entered a final judgment modifying the parenting
plan, father was required to file a new proposed parenting plan with any subsequent
petition to modify.

       As we see it, this case turns on the answer to two questions: (1) Was father
required to attach a new proposed parenting plan to his January 31, 2017 motion? (2) If
father was required to attach a new proposed parenting plan, does his failure to do so
                                          -4-
mean that his attempt to invoke the court’s jurisdiction was ineffective?

        The answer to the first question – whether father was required to attach a new
proposed parenting plan – largely depends on whether the trial court had previously
entered a final judgment in the case. If a final judgment had not been entered, then the
court’s prior orders were subject to revision by the court at any time, whether or not
father filed a new proposed parenting plan. See Creech v. Addington, 281 S.W.3d 363,
377 (Tenn. 2009). However, as we emphasized in Hodge, when there has been a final
judgment in a domestic relations case, it is incumbent on the parties “to awaken the trial
court’s jurisdiction from this period of rest” by (1) filing a petition to modify and
attaching a proposed parenting plan pursuant to Tenn. Code Ann. § 36-6-405(a) or (2)
filing a motion pursuant to Tenn. R. Civ. P. 60. 2007 WL 3202769, at *4.

       In our view, the trial court’s orders entered on December 29, 2015 and August 11,
2016 are both final judgments. Although the December 29, 2015 order stated that the
new residential schedule “shall be for a period of one year after which Father can petition
the court for further modification,” we have previously held that trial courts lack the
authority to suspend the finality of their judgments when entering a final decree of
divorce or a decree of modification. Rigsby v. Rigsby, No. E2014–02095–COA–R3–CV,
2015 WL 7575075, at *5-6 (Tenn. Ct. App., filed Aug. 27, 2015); Gentry v. Gentry, No.
E2013-01038-COA-R9-CV, 2014 WL 2442937, at *3 (Tenn. Ct. App., filed Feb. 5,
2014); Davidson v. Davidson, No. M2009–01990–COA–R3–CV, 2010 WL 4629470, at
*4-6 (Tenn. Ct. App., filed Nov. 15, 2010); Hoalcraft v. Smithson, 19 S.W.3d 822, 828
(Tenn. Ct. App. 1999).

         In Gentry, the parties’ final decree of divorce incorporated a permanent parenting
plan but provided that “[t]his matter shall be reviewed in twelve (12) months to determine
if it is in the best interest of the minor child for [father] to have additional co-parenting
time.” 2014 WL 2442937, at *1. A hearing was held a little over one year later. Id. The
court entered a new permanent parenting plan, which also provided that “[t]his matter
shall be reviewed in one year.” Id. Father filed a petition to modify the parenting plan.
Id. The court, acting sua sponte, declared that its previous order “was not intended to be
a Final Order. Id. It was intended to be left open. . . . [Therefore,] the Permanent
Parenting Plan attached to the [previous] Order . . . should in fact be a Temporary
Parenting Plan . . . .” Id. Mother filed a motion for an interlocutory appeal, which the
trial court granted. Id. at *2.

       On appeal, this Court held that the parenting plans included in both the final
decree of divorce and the subsequent modification should be treated as permanent
parenting plans, despite language in the orders to the contrary. Id. at *2-3. In so holding,
we stressed the mandatory language of Tenn. Code Ann. § 36-6-404(a), which provides:

              [a]ny final decree or decree of modification in an action for
                                           -5-
                absolute divorce, legal separation, annulment, or separate
                maintenance involving a minor child shall incorporate a
                permanent parenting plan[.]”

Id. at *2. (quoting Tenn. Code Ann. § 36-6-404(a)) (emphasis in original). The Court
also approvingly cited language from Davidson v. Davidson, a case involving similar
facts. In Davidson, the trial court entered a final decree of divorce that purported to
establish a “temporary” custody arrangement so that the court could “continue to monitor
[mother’s] progress.” 2010 WL 4629470, at *2. The Court of Appeals held that “[t]he
trial court lacked authority to maintain indefinite control over the parenting plan,” and
vacated the portion of the trial court’s order designating the parenting plan as
“temporary.” Id. at *5-6. The Davidson Court clarified that “temporary parenting plans
are reserved for temporary orders pending the final hearing.” Id. at *5.

        We find the facts of the present case extremely similar to the facts in Gentry. The
trial court attempted to order a temporary parenting plan at the time of the parties’
divorce. The court also attempted to make subsequent modification orders temporary in
nature by allowing father to seek further modification after a one-year period. In light
this Court’s prior interpretation of Tenn. Code Ann. § 36-6-404(a), we hold that all of the
trial court’s orders were final judgments, notwithstanding language in some of those
orders to the contrary. After the entry of each final judgment, the court lost the ability to
exercise its authority over the case until father “invoked” the court’s jurisdiction in one of
the two ways discussed above. Father obviously attempted to invoke the court’s
jurisdiction by filing a motion to modify the parenting plan. We now turn to the second
question of whether father’s failure to attach a new proposed parenting plan means that
his attempt to invoke the court’s jurisdiction was ineffective.

       This Court recently discussed the consequences of a parent’s failure to attach a
proposed parenting plan to a petition to modify custody. Allen v. Allen, No. W2017-
02332-COA-R3-CV, 2018 WL 4677619 (Tenn. Ct. App., filed July 2, 2018).4 In Allen,
a mother notified her ex-husband “that she intended to relocate to California with the
Child. Id. at *1. In response, “[f]ather filed a petition in opposition to relocation and a
petition to modify custody.” Id. Mother, in turn, filed an answer to father’s petition as
well as a petition requesting injunctive relief allowing her to relocate and seeking a
modification of the permanent parenting plan. Id. at *2. Mother did not attach a
proposed permanent parenting plan to her petition. Id. at *5. The trial court granted

        4
           Mother’s brief also directs our attention to Johnson v. Johnson, No. E2012-02618-COA-R3-
CV, 2013 WL 5373064 (Tenn. Ct. App., filed Sept. 23, 2013). In Johnson, however, the Court did not
reach the issue of whether a parent’s failure to attach a proposed parenting plan is a jurisdictional defect.
Instead, this Court implicitly determined that the issue was moot because “the requirements of Tenn.
Code Ann. § 36-6-405 ultimately were satisfied” when mother submitted a proposed permanent parenting
plan later in the litigation. Id. at *4.

                                                   -6-
mother’s petition and allowed her to relocate with the child. Id. at *4.

        On appeal, father argued that the trial court lacked subject matter jurisdiction to
consider mother’s petition because mother did not attach a proposed permanent parenting
plan. Id. at *5. This Court rejected father’s argument, holding “that Mother’s petition
was filed pursuant to Tennessee Code Annotated § 36-6-108 [the parental relocation
statute], which does not specifically require a parent to file a proposed parenting plan
with his or her petition.” Id. at *7. The Court proceeded to explain that even if it was
necessary to file a proposed parenting plan with a petition seeking permission to relocate,
“the trial court was not required to dismiss Mother’s petition based solely on her failure
to comply with section 36-6-405(a).” Id. The Court justified this conclusion by
examining the broader statutory framework governing the use of proposed parenting
plans. Id. at *8. For example, the Court observed that Tenn. Code Ann. § 36-6-405(a)
“does not provide a remedy or sanction for a party who fails to file a proposed parenting
plan[.]” Id. Another statute provides that if one parent fails to submit a proposed
permanent parenting plan, the trial court may adopt the plan filed by the other parent if
the court finds that the plan is in the best interest of the child. Id. (citing Tenn. Code
Ann. § 36-6-404(c)). In addition, the trial court may reject both parties’ proposed
parenting plans and may instead adopt its own parenting plan, if the court finds that
another custody arrangement is in the best interest of the child. Id. (citing Johnson v.
Johnson, No. E2012-02618-COA-R3-CV, 2013 WL 5373064, at *4 (Tenn. Ct. App.,
filed Sept. 23, 2013)). In light of this broader statutory framework, the Court concluded
that

              a party’s failure to provide a proposed parenting plan
              pursuant to Tennessee Code Annotated § 36-6-405 may
              contribute to the overall success or failure of a petition to
              modify the permanent parenting plan, [but] the trial court is
              not required to dismiss the parent’s petition for
              noncompliance.

Id. (emphasis added).

        Although the aforementioned analysis may not have been necessary to the
resolution of the issue presented in Allen, “[t]his Court considers such statements to be
correct, and adopts them whether dicta or not.” McPherson v. Thomas, No. 01-A-
019106CR00207, 1992 WL 288886, at *2 (Tenn. Ct. App, filed Oct. 16, 1992). We
affirm the Allen Court’s conclusion that a parent’s failure to attach a proposed parenting
plan “may contribute to the overall success or failure of a petition to modify the
permanent parenting plan,” but that failure does not deprive the trial court of jurisdiction
over the case.

       This holding is consistent with our decision in Hodge. Courts may not modify
                                          -7-
permanent parenting plans sua sponte; when a final judgment has been entered in a
domestic relations case, a parent must invoke the trial court’s jurisdiction pursuant to
Tenn. Code Ann. § 36-6-405(a) or Tenn. R. Civ. P. 60 in order to modify a permanent
parenting plan. We merely hold that a parent’s partial noncompliance with Tenn. Code
Ann. § 36-6-405(a) – by failing to attach a proposed parenting plan to a petition to
modify custody – does not nullify the parent’s attempt to invoke the trial court’s
jurisdiction.5

                                                     IV.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to the
appellant, Wendy Freeman. This case is remanded, pursuant to applicable law, for
enforcement of the trial court’s judgment and collection of costs assessed below.




                                                               _______________________________
                                                               CHARLES D. SUSANO, JR., JUDGE




        5
           Given this holding, we reject mother’s alternative argument that father’s petition to modify was
insufficient to invoke the trial court’s jurisdiction because father failed to attach a proposed parenting plan
that reflected his new request to be designated as the primary residential parent.
                                                    -8-